Citation Nr: 1535641	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-35 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for a residual appendectomy scar.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to June 1947. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran filed a claim for service connection for syncope episodes as residuals of an in-service appendectomy.  In an October 2008 rating decision, the RO granted service connection for the disability of "scar, residual, appendectomy, with syncope," and assigned a noncompensable rating under the criteria for rating scars; there was no indication as to why the Veteran's scar and syncope were rated as a single disability under the same Diagnostic Code.  

In May 2009, the Veteran requested that VA review his claims file and "add to the list of [service-connected] conditions" various disabilities including "Residuals of TBI/syncope episodes" incurred in 1946, as well as "Appendectomy scar."  

In the December 2009 rating decision, the RO denied a compensable rating for the Veteran's disability, again characterized as "scar, residual, appendectomy, with syncope," under the criteria for rating scars.  In a February 2010 notice of disagreement, the Veteran expressed that his residual appendectomy scar was not what he was claiming, and that, rather, he had suffered injuries shortly after his discharge from service due to a syncope episode, which had left him with residual disabilities including scarring, gastrointestinal problems, and back problems.  

In an August 2010 statement of the case (SOC), the RO again denied a compensable rating for "scar, residual, appendectomy, with syncope," based on the Veteran's appendectomy scar symptoms and the applicable diagnostic criteria for rating scars.  However, the RO noted in the SOC that in his notice of disagreement the Veteran had contended that he "fell due to [his] service-connected syncope, resulting in injuries to [his] low and middle back, and resulting in gastrointestinal problems," but that the Veteran had not yet filed a claim for these disabilities and if he wished to do so he should contact the RO.  

In his August 2010 substantive appeal, the Veteran again expressed that he was not pursuing any claim for his residual appendectomy scar, and again expressed that his early syncope episodes had resulted in disabilities such as right knee and gastrointestinal issues and rectal trauma.  However, the Veteran also stated that he believed that his syncope was related to his service-connected anxiety disorder, and that if the evidence resulted in an increased rating for his anxiety disorder, he could drop his appeal.  In this regard, in a June 2015 rating decision, the RO granted an increased rating for the Veteran's anxiety disorder, from 50 to 100 percent, effective May 29, 2015.  

Thus, it is unclear whether the Veteran still wishes to pursue claims for service-connection for scarring, gastrointestinal problems, back problems, right knee problems, or rectal trauma, all as secondary to syncope, or whether he no longer wishes to pursue these claims.  Therefore, the Agency of Original Jurisdiction (AOJ) should take appropriate action to determine whether the Veteran wishes to pursue such claims for disabilities secondary to syncope, or whether he no longer wishes to pursue these claims.  If he wishes to pursue any such service-connection claims, the AOJ should take appropriate action on them.  See 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has expressed that he is not pursuing the claim for a compensable rating for a residual appendectomy scar that is on appeal, and there are no allegations of errors of fact or law for appellate consideration regarding this claim.  


CONCLUSION OF LAW

The criteria for dismissal of the claim of entitlement to a compensable rating for a residual appendectomy scar have been met.  38 U.S.C.A. § 7105 (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As discussed in the introduction above, the Veteran has repeatedly stated that he is not pursuing the claim for a compensable rating for a residual appendectomy scar that is on appeal.  Thus, there are no allegations of errors of fact or law for appellate consideration regarding this claim.  Therefore, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The claim of entitlement to a compensable rating for a residual appendectomy scar is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


